                     Case 1:20-cv-03078-EGS Document 11 Filed 11/19/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


           National Treasury Employees Union                   )
                             Plaintiff                         )
                                v.                             )      Case No.     20-3078
            Donald J. Trump, President, et al.                 )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff National Treasury Employees Union                                                                  .


Date:          11/19/2020                                                                /s/ Julie M. Wilson
                                                                                         Attorney’s signature


                                                                               Julie M. Wilson, D.C. Bar No, 482946
                                                                                     Printed name and bar number
                                                                                              NTEU
                                                                                  800 K Street, N.W., Suite 1000
                                                                                    Washington, D.C. 20001

                                                                                                Address

                                                                                       julie.wilson@nteu.org
                                                                                             E-mail address

                                                                                          (202) 572-5500
                                                                                          Telephone number

                                                                                          (202) 572-5645
                                                                                              FAX number
